Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Giebel does not disclose the claims as amended, the examiner disagrees. The examiner suggests that “central expanse” and “outer portion” are too generic to distinguish from the Giebel or Riehl. 
Regarding the applicant’s argument that the conduit of Geibel is rectangular, the examiner points out that annular means ring-shaped. The conduit of Giebel forms a ring. Furthermore, the applicant’s figures illustrate a substantially rectangular conduit.
Regarding the applicant’s argument that the plates of Giebel are not continuous, the examiner disagrees. The applicant points to open spaces 23, however openings do not necessarily make an element non-continuous. For instance, by the same argument it could be argued that the flame ports disclosed by the applicant make the first plate discontinuous. The examiner’s interpretation of continuous in this instance is that each part is connected to every other part. 
Applicant’s arguments with respect to Barker have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giebel (US 5711663 A), hereinafter Giebel.

Regarding claim 1, Giebel discloses a burner for a cooking appliance (“A gas burner, specifically a gas burner for cooking grills” abstract), the burner comprising: 
a first continuous plate (“a lower portion 15” column 2, line 40) having a first central expanse (The inner surface of 15) surrounded by a first outer portion (The outer surface of 15), the first plate defining a plurality of flame ports (“a plurality of burner ports 18” column 2, line 41) arranged in a plurality of flow-sharing groups around a periphery of a combustion surface (the flow sharing groups may be an arbitrary division of the plurality of ports. For instance, the ports may be divided into groups of two or three); and 
a second continuous plate (“upper portion 11” column 2, line 40) having a second central expanse (The inner surface of 11) surrounded by a second outer portion (The outer surface of 11), the second plate coextensive with the first plate, wherein respective outer edges of the first plate and the second plate are coupled to each other (Figure 2); and
wherein the outer portions of the first plate and the second plate are contoured to define an annular void that is within the burner and that is fluidly coupled to the plurality of flame ports (Figures 1 and 2).

    PNG
    media_image1.png
    528
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    311
    401
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Giebel, in view of Polidero (US 5344312 A), hereinafter Polidero.

Regarding claims 2-4, Giebel discloses the burner of claim 1, wherein each flow-sharing group of the plurality of flow-sharing groups includes a plurality of clusters of flame ports distributed across the combustion surface, each cluster of flame ports including at least one flame port of a first diameter and at 

Giebel does not disclose:
clusters of flame ports distributed radially across the combustion surface;
wherein each cluster of flame ports includes twice as many flame ports of the first diameter as flame ports of the second diameter and wherein the second diameter is about twice the first diameter; or 
wherein each of the first diameter and the second diameter is between 0.5 mm and 3 mm.

However, Polidero teaches:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface (Figure 1);
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension (“In FIGS. 4 to 9 the numerals (with the exception of reference numeral 5 which designates the slots), indicate in millimeters possible dimensions of the slots; as can be seen, and preferably, the slots placed in a lateral position will be of a shorter length compared to those placed centrally, so as to avoid as far as possible the phenomenon of decollating flames” column 2, line 36).

    PNG
    media_image3.png
    254
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    256
    216
    media_image4.png
    Greyscale

In view of Polidero’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface;
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension as is taught in Polidero, in the burner disclosed by Giebel.
One would have been motivated to include:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface;
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension because Polidero states “The fundamental characteristics of the invention as illustrated reside in the special shape of the slots 5. In the first place the width of the above is such as to provide extremely low resistance to the passage of the combustible air-gas mixture” (column 2, line 20). Therefore, including the differently sized and oriented ports of Polidero will reduce resistance to the combustible mixture in Giebel.

The examiner notes that ports extending perpendicular to the longitudinal axis of the annular burner of Giebel will produce radially extending ports.

.

Claims 5, 6, 8, 11, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Giebel, in view of Bennett (GB 598303 A), hereinafter Bennett.

Regarding claim 5, Giebel discloses the burner of claim 1, further including a Venturi tube in fluid communication with the annular void (Element 10).

Giebel does not explicitly disclose wherein the first plate and the second plate each include a semi-cylindrical extension so that the semi-cylindrical extensions form the Venturi tube.



    PNG
    media_image5.png
    397
    846
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    706
    464
    media_image6.png
    Greyscale

In view of Bennett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first plate and the second plate each include a semi-cylindrical extension so that the semi-cylindrical extensions form the Venturi tube as is taught in Bennett, in the burner disclosed by Giebel.


Regarding claim 6, Giebel, as modified by Bennett, discloses the burner of claim 5, wherein the first plate and the second plate are symmetrical about an axis and mirror each other in opposing orientation to form the burner when one of the first plate or the second plate is rotated about the axis relative to another of the first plate or the second plate (The burner is symmetrical about the venturi 10).

Regarding claim 8, Giebel discloses a cooking appliance comprising: 
a housing defining a cooking cavity (“outdoor gas cooking grills” column 1, line 6); and 
a burner in or on the housing (Figure 1 shows the burner intended for use within a cooking cavity), the burner further comprising: 
a first plate (“a lower portion 15” column 2, line 40) defining a plurality of flame ports (“a plurality of burner ports 18” column 2, line 41) arranged in a plurality of flow-sharing groups around a periphery of a combustion surface (the flow sharing groups may be an arbitrary division of the plurality of ports. For instance, the ports may be divided into groups of two or three); and 
a second plate (“upper portion 11” column 2, line 40) coupled to the first plate along an outer perimeter (Figure 2), wherein at least one of the first plate or the second plate is contoured to be concave to define an annular void within the burner fluidly coupled to the plurality of flame ports (Figure 2), wherein a central expanse of the at least one of the plates spans an inner perimeter of the annular void (The inner surfaces of 11 and 15 define the annular void).



However, Bennett teaches wherein the burner is sized and arranged so that at least one dimension of the burner is substantially coextensive with a wall of the cooking cavity (Figure 1 shows that a dimension of the burner is substantially coextensive with a wall of the cooking cavity), wherein the first plate is cavity-facing (The first plate 2, the one with the flame ports, 7 faces downward into the cavity), and wherein the second plate is housing facing (The second plate 1 faces away from the cavity and toward the housing).

In view of Bennett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the burner is sized and arranged so that at least one dimension of the burner is substantially coextensive with a wall of the cooking cavity, wherein the first plate is cavity-facing, or wherein the second plate is housing facing as is taught in Bennett, in the cooking appliance disclosed by Giebel.
One would have been motivated to include wherein the burner is sized and arranged so that at least one dimension of the burner is substantially coextensive with a wall of the cooking cavity, wherein the first plate is cavity-facing, or wherein the second plate is housing facing because the court has found that mere reversal of operation is an indicia of obviousness In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Giebel and Bennet disclose similar burners. Both are formed from two halves with one side having flame ports. The difference is the application. Giebel is used in a grill where heat is directed upwardly, while Bennett is used in a grill where heat is directed downwardly which is a mere reversal of the application of heat. 

Regarding claim 11, Giebel, as modified by Bennett, discloses the cooking appliance of claim 8. 



Regarding claim 12, Giebel, as modified by Bennett, discloses the cooking appliance of claim 8. 

Bennett further teaches wherein the first plate and the second plate each including a semi-cylindrical extension so that the semi-cylindrical extensions form a Venturi tube in fluid communication with the annular void (“the extensions 3 and 4 present a Venturi-shape in plan view” page 3, line 51).

In view of Bennett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first plate and the second plate each including a semi-cylindrical extension so that the semi-cylindrical extensions form a Venturi tube in fluid communication with the annular void as is taught in Bennett, in the burner disclosed by Giebel.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giebel, in view of Bennett, and further in view of Siegler (US 1589993 A), hereinafter Siegler.

Regarding claim 7, Giebel, as modified by Bennett, discloses the burner of claim 6. 

Giebel, as modified by Bennett, does not disclose wherein the first plate and the second plate each include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void.

However, Siegler teaches a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void (“So that a uniform amount of gas will be provided to all of the hollow legs 13 and 14 of the burner, improved means are provided within the burner, said means being comprised of a centrally disposed deflecting portion 30 which is arranged to receive and divide the gas from the supply neck 15” page 2, line 15).

    PNG
    media_image7.png
    592
    735
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    334
    455
    media_image8.png
    Greyscale

In view of Siegler’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void as is taught in Siegler, in the burner disclosed by Giebel.
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Giebel, in view of Bennett, and further in view of Polidero.

Regarding claims 9 and 10, Giebel, as modified by Bennett, discloses the cooking appliance of claim 8, wherein each flow-sharing group of the plurality of flow-sharing groups includes a plurality of clusters of flame ports distributed across the combustion surface, each cluster of flame ports including at least one flame port of a first diameter and at least one flame port of a second diameter (Groups of 4 for instance, wherein the first and second diameters are equal), wherein an ignition path of flame ports interconnects the flow-sharing groups (Groups of at least two ports intermediate the clusters).

Giebel, as modified by Bennett, does not disclose:
clusters of flame ports distributed radially across the combustion surface; 
wherein each cluster of flame ports includes twice as many flame ports of the first diameter as flame ports of the second diameter, wherein the second diameter is about twice the first diameter.

However, Polidero teaches:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface (Figure 1);
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension (“In FIGS. 4 to 9 the numerals (with the exception of reference numeral 5 which designates the slots), indicate in millimeters possible dimensions of the slots; as can be seen, and preferably, the slots placed in a lateral 

In view of Polidero’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface;
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension as is taught in Polidero, in the burner disclosed by Giebel.
One would have been motivated to include:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface;
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension because Polidero states “The fundamental characteristics of the invention as illustrated reside in the special shape of the slots 5. In the first place the width of the above is such as to provide extremely low resistance to the passage of the combustible air-gas mixture” (column 2, line 20). Therefore, including the differently sized and oriented ports of Polidero will reduce resistance to the combustible mixture in Giebel.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giebel, in view of Bennett, and further in view of Siegler.

Regarding claims 13 and 14, Giebel, as modified by Bennett, discloses the cooking appliance of claim 12. 

Bennett further teaches wherein the first plate and the second plate mirror each other in opposing orientation to form the burner when one of the first plate or the second plate is rotated about the axis relative to another of the first plate or the second plate (Both plates are pressed and then one is inverted to mirror the other).

This assembly method is a feature of the forming process taught by Bennett and therefore is not a further modification.

Giebel, as modified by Bennett, does not disclose: 
wherein the first plate and the second plate are symmetrical about an axis of the Venturi tube; or 
wherein the first plate and the second plate each include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void.

However, Siegler teaches:
wherein the first section (upper half for instance) and the second section (lower half for instance) are symmetrical about an axis of the Venturi tube (Figure 1); and
wherein the first section and the second section each include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void (“So that a uniform amount of gas will be provided to all of the hollow legs 13 and 14 of the burner, improved means are provided within the burner, said means being comprised of a centrally disposed deflecting portion 30 which is arranged to receive and divide the gas from the supply neck 15” page 2, line 15).

In view of Siegler’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein the first section and the second section are symmetrical about an axis of the Venturi tube; and
wherein the first section and the second section each include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void as is taught in Siegler, in the burner disclosed by Giebel.
One would have been motivated to include: 

wherein the first section and the second section each include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void because Siegler states that this provides a uniform amount of gas in each direction. Therefore, including the contour point at the axis of symmetry will improve the distribution of gas.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riehl (US 4418456 A), hereinafter Riehl, in view of Giebel.

Regarding claim 15, Riehl discloses a method of producing a burner for a cooking appliance (“Tubular burner construction and method of making the same” title), the method comprising: 
forming a first plate of the burner from sheet metal using a tool so as to include a concave contour roughly parallel to an edge of the first plate (“As illustrated in FIG. 4, a stamping apparatus is generally indicated by the reference numeral 68 and comprises a lower stationary die member 69 and a movable upper die member 70 interconnected to a suitable ram means 71 whereby a substantially flat blank 72 of metallic material is adapted to be disposed on the top surface 73 of the lower stationary die member 69 and be shaped into the configuration illustrated by the part 42 in FIG. 8 when the upper die member 70 has its die surface 74 engaged against the blank 72 to conform the same to the die surface 75 of the lower die member 69 in the manner illustrated in FIG. 5. While any suitable material can be utilized for the blank 72, the same can comprise aluminized steel or stainless steel of approximately 0.031 of an inch thick” column 4, line 44), leaving a central expanse surrounded by the concave contour (The inner surface of the first plate); 
forming a second plate of the burner from the sheet metal using the tool so that the second plate is identical to the first plate (“While any suitble means can be utilized to form the parts 41 and 42 of this invention, one method and apparatus of this invention for forming the parts 41 and 42 is schematically 
forming flame ports in the first plate of the burner, the flame ports arranged in a plurality of flow-sharing groups (“one of the parts 42 can be disposed in the apparatus that is generally indicated by the reference numeral 76 in FIGS. 6 and 7 and which comprises a lower stationary die member 77 and an upper movable die member 78 interconnected to a suitable ram 79 or the like and having a plurality of removable cutting knives 80 on the die surface 81 thereof with the knives 80 being spaced on the die surface 81 to correspond to the desired pattern of ports 51 that are to be formed through the blank part 42 as illustrated in FIG. 6. Similarly, the lower die member 77 has cooperating slots 82 formed in the die surface 83 thereof for respectively receiving the knives 80 in the manner illustrated in FIG. 7 when the die parts 78 and 77 are brought together to force the knives 10 through the blank part 42 to form the ports 51 as illustrated in FIG. 8” column 4, line 65); 
rotating one of the first plate or the second plate about an axis to mirror another of the first plate or the second plate (Figure 8); and 
coupling the first plate to the second plate along an outer perimeter to form a void in the burner with the flame ports being fluidly coupled to the void (“When the two parts 41 and 42 are assembled together so that their open ends 43 and 44 are adjacent each other, the flange 56 of the lower part 42 is turned or folded over the flange 53 of the upper part 41 as illustrated in FIGS. 11 and 12”).

    PNG
    media_image9.png
    303
    591
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    314
    572
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    404
    487
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    153
    522
    media_image12.png
    Greyscale

Riehl does not disclose:
the flame ports arranged around a periphery of the first plate; or
wherein the void is an annular void.

However, Giebel teaches:
the flame ports arranged around a periphery of the first plate (“a plurality of burner ports 18” column 2, line 41); and
wherein the void is an annular void (Figure 1).

In view of Giebel’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
the flame ports arranged around a periphery of the first plate; and
wherein the void is an annular void as is taught in Giebel, in the method disclosed by Riehl.
One would have been motivated to include:
the flame ports arranged around a periphery of the first plate; and
wherein the void is an annular void because the annular configuration of Giebel is larger and would fill a cooking space with fewer burners or a single burner. Additionally, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the annular. On the contrary, the applicant states “Burners according to aspects described herein can vary in size, shape, and dimension” in paragraph [0024]. 

Regarding claim 20, Riehl, as modified by Giebel, discloses the method of claim 15 further comprising installing the burner in the cooking appliance (“various features of this invention are hereinafter described and illustrated as being particularly adapted to provide a tubular burner construction for a cooking apparatus or the like” column 2, line 42 of Riehl).

Riehl, as modified by Giebel, does not explicitly disclose wherein the at least one dimension of the burner extends to within 100 mm of being coextensive with a wall of a cooking cavity. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, at least Giebel discloses a large burner that would presumably substantially extend across the cooking cavity, but does not specifically recite within 100 mm of being coextensive with a wall of the cooking cavity. Achieving within 100 mm of being coextensive with the wall of the cooking cavity is a results-effective variable because if the burner were too small it would localize and provide poor distribution of the heat. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the size of the burner, because the selection of burner size to achieve appropriate heat distribution constitutes the optimization of design parameters, which fails to distinguish the claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Riehl, in view of Giebel, in view of Bennett, and further in view of Siegler.

Regarding claim 16, Riehl, as modified by Giebel, discloses the method of claim 15. 

Riehl, as modified by Giebel, does not disclose wherein the first plate and the second plate each comprise: 
an extension such that a Venturi tube is formed when the first plate and the second plate are fastened; and 
a point within the contour proximate to the extension so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void.

However, Bennett teaches wherein the first plate and the second plate each comprise an extension such that a Venturi tube is formed when the first plate and the second plate are fastened (“the extensions 3 and 4 present a Venturi-shape in plan view” page 3, line 51).

In view of Bennett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first plate and the second plate each include a semi-cylindrical extension so that the semi-cylindrical extensions form the Venturi tube as is taught in Bennett, in the method as presently modified.
One would have been motivated to include wherein the first plate and the second plate each include a semi-cylindrical extension so that the semi-cylindrical extensions form the Venturi tube because it would simplify manufacture. Riehl discloses a burner with a Venturi 49, however it is added in a separate process than that which forms the upper and lower halves of the burner. By including the Venturi in the forming of the upper and lower halves of the burner, the separate process would be omitted and manufacturing would be simplified and expedited.

Riehl, as modified by Giebel and Bennett, does not disclose wherein the first plate and the second plate each comprise a point within the contour proximate to the extension so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void.

However, Siegler teaches a point within the contour proximate to the extension so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void (“So that a uniform amount of gas will be provided to all of the hollow legs 13 and 14 of the burner, improved means are provided within the burner, said means being comprised of a centrally disposed deflecting portion 30 which is arranged to receive and divide the gas from the supply neck 15” page 2, line 15).

In view of Siegler’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void as is taught in Siegler, in the method as presently modified.
One would have been motivated to include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void because Siegler states that this provides a uniform amount of gas in each direction. Therefore, including the contour point will improve the distribution of gas.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riehl, in view of Giebel, and further in view of Polidero.

Regarding claims 17-19, Riehl, as modified by Giebel, discloses the method of claim 15, wherein each flow-sharing group of the plurality of flow-sharing groups includes a plurality of clusters of flame ports distributed across the combustion surface, each cluster of flame ports including at least one flame port of a first diameter and at least one flame port of a second diameter (the clusters may comprise at least two ports. The first and second diameters are the same).

Riehl, as modified by Giebel, does not disclose:
clusters of flame ports distributed radially across the combustion surface;

wherein each of the first diameter and the second diameter is between 0.5 mm and 3 mm.

However, Polidero teaches:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface (Figure 1);
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension (“In FIGS. 4 to 9 the numerals (with the exception of reference numeral 5 which designates the slots), indicate in millimeters possible dimensions of the slots; as can be seen, and preferably, the slots placed in a lateral position will be of a shorter length compared to those placed centrally, so as to avoid as far as possible the phenomenon of decollating flames” column 2, line 36).

In view of Polidero’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface;
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension as is taught in Polidero, in the method as presently modified.
One would have been motivated to include:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface;
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension because Polidero states “The fundamental characteristics of the invention as illustrated reside in the special shape of the slots 5. In the first place the width of the above is such as to provide extremely low resistance to the passage of the combustible air-gas mixture” (column 2, line 20). Therefore, including the differently sized and oriented ports of Polidero will reduce resistance to the combustible mixture.

The examiner notes that ports extending perpendicular to the longitudinal axis of the annular burner of Giebel will produce radially extending ports.

Riehl, as modified by Giebel and Polidero, does not disclose wherein each of the first diameter and the second diameter is between 0.5 mm and 3 mm. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Polidero teaches ports of a size selected to reduce flow resistance, but does not specifically recite the claimed dimensions. Achieving wherein each of the first diameter and the second diameter is between 0.5 mm and 3 mm is a results-effective variable because if the ports are too small the flow will be improperly restricted, and if the ports are too large the mixture will not be distributed throughout the entire length of the burner (i.e. the gas will take the path of least resistance and flow through the first few ports). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dimensions of the ports, because the selection of port size to achieve proper flow constitutes the optimization of design parameters, which fails to distinguish the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ryu (US 20100263656 A1) 

    PNG
    media_image13.png
    613
    582
    media_image13.png
    Greyscale

Olivos (US 20160040891 A1) 

    PNG
    media_image14.png
    341
    861
    media_image14.png
    Greyscale

Nevarez (US 9134033 B2) 

    PNG
    media_image15.png
    455
    550
    media_image15.png
    Greyscale

Jennings (US 20030024525 A1) “Burner portion 124 discloses a burner port arrangement in which a larger diameter port 126 is surrounded by a plurality of smaller diameter ports 128. A similar arrangement 130 discloses an elongated rectangular port 132 that is aligned within a plurality of round ports 134. Such arrangement permits substantially larger ports than was previously possible, and improves the turn down ratios of such ports since the use of auxiliary piloting ports stabilizes kernels resulting from large volume gas flow through the large gas ports” paragraph [0037]

    PNG
    media_image16.png
    303
    477
    media_image16.png
    Greyscale

Welshofer (US 3511223 A) 

    PNG
    media_image17.png
    560
    534
    media_image17.png
    Greyscale

Craver (US 3625196 A) “Larger ports 76 are the primary exit means for the gas-air mixture. They are preferably round, approximately 0.078 inches in diameter and alternately spaced around the cap 56 with a spacing of approximately 0.3125 inches between centers. Smaller ports 78 are interspaced between the larger ports 76 and are of approximately 0.055 inches in diameter. Ports 78 have been added to give consistency of flame carry over between the primary ports 76, particularly at low gas inputs”

    PNG
    media_image18.png
    517
    475
    media_image18.png
    Greyscale

Hendricus (GB 1462985 A) 

    PNG
    media_image19.png
    380
    323
    media_image19.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799